522 F.Supp.2d 348 (2007)
2007 DNH 137
Randolph CHAMBERS
v.
Richard GERRY, Warden New Hampshire State Prison, et al.
Civil No. 07-cv-326-PB.
United States District Court, D. New Hampshire.
November 9, 2007.
Randolph L. Chambers, Concord, NH, pro se.
NH Attorney General, Concord, NH, pro se.
NH Department of Corrections, Concord, NH, pro se.

ORDER
JAMES R. MUIRHEAD, United States Magistrate Judge.
Pro se plaintiff Randolph Chambers, an inmate at the New Hampshire State Prison ("NHSP"), has filed a complaint pursuant to 42 U.S.C. § 1983 alleging that his right to dental care has been denied, in violation of the Eighth Amendment. See Document no. 1. As explained in detail in the Report and Recommendation issued simultaneously herewith, I find that Chambers has sufficiently alleged a denial of his Eighth Amendment rights to allow this action to proceed against defendants Karen Anderson, Robert McLeod, Richard Gerry and William Wrenn. See 28 28 U.S.C. § 1915A; United States District Court for the District of New Hampshire Local Rule ("LR") 4.3(d)(2) (requiring preliminary review of pro se complaints to determine, among other things, whether a claim upon which relief may be granted has been stated). I order, therefore, the *349 complaint (document no. 1) be served on defendants Anderson, McLeod, Gerry and Wrenn.
The Clerk's office is directed to serve the New Hampshire Office of the Attorney General (AG), as provided in the Agreement On Acceptance Of Service, copies of this order, the Report and Recommendation issued simultaneously herewith, and the complaint (document no. 1). See LE 4.3(d)(2)(C). Within thirty days from receipt of these materials, the AG will submit to the court an Acceptance of Service notice specifying those defendants who have authorized the AG's office to receive service on their behalf. When the Acceptance of Service is filed, service will be deemed made on the last day of the thirty-day period.
As to those defendants who do not authorize the AG's office to receive service on their behalf or whom the AG declines to represent, the AG shall, within thirty days from receipt of the aforementioned materials, provide a separate list of the last known addresses of such defendants. The Clerk's office is instructed to complete service on these individuals by sending to them, by certified mail, return receipt requested, copies of these same documents.
Anderson, McLeod, Gerry and Wrenn are instructed to answer or otherwise plead within twenty days of acceptance of service. See Fed.R.Civ.P. 12(a)(1)(A).
Plaintiff is instructed that all future pleadings, written motions, notices, or similar papers shall be served directly on the Anderson, McLeod, Gerry and Wrenn by delivering or mailing the materials to them or their attorneys, pursuant to Fed. R.Civ.P. 5(b).
SO ORDERED.